___________

                                         No. 96-1235
                                         ___________

Robert Anthony Williams,                       *
                                               *
              Appellant,                       *     Appeal from the United States
                                               *     District Court for the
     v.                                        *     Southern District of Iowa.
                                               *
John Thalacker; Attorney                       *        [UNPUBLISHED]
General of the State of Iowa,                  *
                                               *
              Appellees.                       *

                                         ___________

                          Submitted: November 22, 1996

                             Filed: January 17, 1997
                                     ___________

Before BEAM, and LOKEN, Circuit Judges, and MOODY,1 District Judge.
                               ___________

BEAM, Circuit Judge.



     Robert Anthony Williams was convicted of murder in Iowa.                   On direct
appeal, the state supreme court affirmed his conviction, but declined to
consider Williams’s claims of ineffective assistance of counsel and
prosecutorial misconduct.             State v. Williams, 285 N.W.2d 248, 271 (Iowa
1979).       The court explained that the appropriate time to raise such
arguments     in   Iowa    was   in    an   action    for   post-conviction   relief   and
specifically reserved Williams’s right to do so.               Id.   Rather than pursuing
these claims in state court, however, Williams filed a federal habeas
petition addressing only the claims the state court had considered on the
merits.      That habeas petition was ultimately unsuccessful.                Williams v.
Nix, 528 F. Supp. 664 (S.D. Iowa 1981), reversed, 700 F.2d 1164 (8th Cir.




         1
      The Honorable James M. Moody, United States District Judge
for the Eastern District of Arkansas, sitting by designation.
1983), reversed, 467 U.S. 431 (1984), on remand, 751 F.2d 956 (8th Cir.),
cert denied, 471 U.S. 1138 (1985).


       Upon fully litigating the exhausted issues in federal court, Williams
instituted state post-conviction proceedings, raising his ineffective
assistance of counsel and prosecutorial misconduct claims.                The state
courts denied relief.    Williams then filed another habeas action, alleging
ineffective assistance and prosecutorial misconduct for the first time in
federal court.    The district court dismissed the subsequent petition on
these claims as an abuse of the writ.        Williams appeals.


       Williams asserts that it would be inequitable not to hear his
heretofore unexhausted claims because the law regarding the abuse-of-the-
writ doctrine was unclear when he decided to proceed in federal court
rather than exhausting his state remedies.        We have carefully considered
this   argument   and   have   thoroughly   reviewed   the   parties’    briefs   and
submissions.   Upon such examination, we are convinced the district court’s
ruling was correct in all respects.     Accordingly, we affirm.         See 8th Cir.
R. 47B.


       A true copy.


            Attest:


                   CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                       -2-